ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on April 21, 2021, Applicant amended claims 1, 2, 5-13, and 15-20.
In the non-final rejection of March 10, 2021, Examiner noted that the information disclosure statement filed May 15, 2019, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Applicant submitted a new information disclosure statement. Concern is withdrawn.
Examiner objected to claims 1, 2, 6-15, and 17-20. Applicant amended claims 1, 2, 6-13, 15, and 17-20; however, Applicant did not address all of the objections. Examiner is making changes by Examiner’s Amendment.
Examiner rejected claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant amended claims 1, 5, 11, 16, 17, 18, and 20; however, Applicant did not address all of the rejections. Examiner is making changes by Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claim 7 (currently amended): The method of Claim 1, wherein the processed nanoclay particles include at least one of a smectite, a kaolin, an illite, a chlorite, an attapulgite, and a combination thereof.
	Claim 15 (currently amended): The method of claim 11, wherein the cartridge is a sorbent cartridge, and which includes further removing the body wastes using at least one of urease, zirconium oxide, zirconium phosphate, and zirconium carbonate provided by the sorbent cartridge.
	Claim 17 (currently amended): A method for performing peritoneal dialysis comprising: 	providing a volume of a peritoneal dialysis solution; 
	pumping the peritoneal dialysis solution into a peritoneal cavity of a patient; 
	pumping a used peritoneal dialysis fluid from the peritoneal cavity; 
	filtering particulates and debris from the used peritoneal dialysis fluid using a filter;
	removing body wastes from the used peritoneal dialysis fluid while within a cartridge including at least one processed nanoclay having at least one dimension from 1 nm to 200 nm, the at least one processed nanoclay chemically enhanced with an acid to increase urea uptake;
	exchanging at least one of ammonium ions and phosphate ions from the used peritoneal dialysis fluid with ions from the at least one processed nanoclay; and 4Appl. No. 16/412,999 Response to Office Action of March 10, 2021 

	Claim 18 (currently amended): The method of claim 17, wherein the step of exchanging comprises regeneration of the used peritoneal dialysis fluid by removing the ammonium ions and the phosphate ions and adding the ions of at least one of calcium, magnesium, chloride and lactate from the at least one processed nanoclay.
	Claim 20 (currently amended): The method of claim 17, further comprising converting urea in the used peritoneal dialysis fluid to the ammonium ions using urease provided in the cartridge.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method for refreshing a used dialysis fluid, as claimed, specifically including the processed nanoclay particles chemically enhanced with an acid to increase urea uptake.
	Schilthuizen et al (US 2010/0100027) teaches a method for refreshing used dialysis fluid, the method comprising: providing a filter (sorption-filter [E]) with processed nanoclay particles (nanoclays, preferably an exfoliated nanoclay) (paragraphs [0014][0019][0020]), the processed nanoclay particles chemically enhanced with an organic or semi-organic chemical intercalant to exfoliate the nanoclay particles into individual sheets (paragraph [0090]); however, Schilthuizen et al is silent about whether the organic or semi-organic chemical intercalant is specifically an acid to increase urea uptake.

Thus, independent claim 1 is allowed. Dependent claims 2-10 are allowed by virtue of being dependent upon independent claim 1.

In regards to independent claim 11, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method for performing peritoneal dialysis, as claimed, specifically including wherein the at least one processed nanoclay is chemically enhanced with an acid to increase urea uptake.
	Schilthuizen et al teaches a method for performing peritoneal dialysis, wherein the cartridge (Figure 1) includes at least one processed nanoclay (nanoclays, preferably an exfoliated nanoclay) (paragraphs [0014][0019][0020]), wherein the at least one processed nanoclay is chemically enhanced with an organic or semi-organic chemical intercalant to exfoliate the nanoclay particles into individual sheets (paragraph [0090]); however, Schilthuizen et al is silent about whether the organic or semi-organic chemical intercalant is specifically an acid to increase urea uptake.
Isik et al teaches a method, wherein at least one processed nanoclay is chemically enhanced with an acid (organic acid) (Abstract). However, Isik et al does not render obvious the unexpected result of urea uptake being increased, as Isik et al only teaches that chemically 
Thus, independent claim 11 is allowed. Dependent claims 12-16 are allowed by virtue of being dependent upon independent claim 11.

In regards to independent claim 17, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a method for performing peritoneal dialysis, as claimed, specifically including the at least one processed nanoclay chemically enhanced with an acid to increase urea uptake.
	Schilthuizen et al teaches a method for performing peritoneal dialysis comprising: removing body wastes from the used peritoneal dialysis fluid while within a cartridge (Figure 1)(sorption-filter (E) for removing toxins, toxic solutes, toxic small and middle-sized molecules and protein bound toxins from the dialysate fluid)(said dialysate fluid… is forced through said sorption filter) (Abstract) including at least one processed nanoclay (nanoclays, preferably an exfoliated nanoclay) (paragraphs [0014][0019][0020]), the at least one processed nanoclay chemically enhanced with an organic or semi-organic chemical intercalant to exfoliate the nanoclay particles into individual sheets (paragraph [0090]); however, Schilthuizen et al is silent about whether the organic or semi-organic chemical intercalant is specifically an acid to increase urea uptake.
Isik et al teaches a method, wherein at least one processed nanoclay is chemically enhanced with an acid (organic acid) (Abstract). However, Isik et al does not render obvious the unexpected result of urea uptake being increased, as Isik et al only teaches that chemically 
Thus, independent claim 17 is allowed. Dependent claims 18-20 are allowed by virtue of being dependent upon independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783